In an action to establish a boundary between adjoining parcels of land, the defendants appeal from a judgment of the County Court, Rock-land County, rendered February 29, I960, in favor of plaintiffs, after a nonjury trial, adjudging that they are the owners of a gore between the respective lands of the parties. Judgment affirmed on the facts, with costs. No opinion. The following new findings of fact are made: that the northerly boundary of the parcel conveyed to Clifton Stiles constitutes the basis of the measurements in the conveyance to Ella Limper, and that the southerly line of Huschle’s premises is marked by the stone wall which is delineated on the drawing of witness Tuda as the northerly boundary of parcel No. 1. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.